REASONS FOR ALLOWANCE

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
First, Examiner references pages 5-7 of Applicant’s Remarks filed on 7/24/2020 in parent Application 15/557,061.  The claims in this Application are allowable for similar reasons.  
In particular, regarding claim 1, the prior art of record does not disclose or render obvious the limitations “a transmission circuit that transmits a frame including a refuse field associated with the multi-user transmission, wherein when refusing participating in the multi-user transmission, "1" is set in the refuse field, and when not refusing participating in the multi-user transmission, "0" is set in the refuse field; and a reception circuit that acquires information indicating whether or not the radio transmission apparatus enables receiving of information of the refuse field, from a beacon frame transmitted by the radio transmission apparatus”  in combination with all other claim limitations.  Therefore, claim 1 is allowable over the prior art of record.  
Claims 2 and 3 include analogous limitations and are thus similarly allowable over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        March 1, 2022